


110 HR 399 : To designate the United States Courthouse

U.S. House of Representatives
2007-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		II
		110th CONGRESS
		1st Session
		H. R. 399
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 7, 2007
			Received; read twice and referred to the Committee on the
			 Judiciary
		
		
			March 14, 2007
			Committee discharged; referred to the Committee on
			 Environment and Public Works
		
		AN ACT
		To designate the United States Courthouse
		  to be constructed in Jackson, Mississippi, as the R. Jess Brown United
		  States Courthouse.
	
	
		1.DesignationThe United States Courthouse to be
			 constructed at the site bounded on the north by Court Street, on the west by
			 West Street, on the south by South Street, and on the east by President Street
			 in Jackson, Mississippi, shall be known and designated as the R. Jess
			 Brown United States Courthouse.
		2.ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the courthouse
			 referred to in section 1 shall be deemed to be a reference to the R.
			 Jess Brown United States Courthouse.
		
	
		
			Passed the House of
			 Representatives March 6, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
